 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-18-00700-001-TUC-RM (BGM)
10                 Plaintiff,                           ORDER
11   v.
12   Juan Carlos Laurean-Lozoya,
13                 Defendant.
14
15          On October 23, 2018, Magistrate Judge Bruce G. Macdonald issued a Report and
16   Recommendation (Doc. 43) recommending that this Court grant Defendant’s Motion to
17   Dismiss Indictment with Prejudice (Doc. 25).            No objections to the Report and
18   Recommendation were filed.
19          A district judge must “make a de novo determination of those portions” of a
20   magistrate judge’s “report or specified proposed findings or recommendations to which
21   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule
22   72(b) of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is
23   filed, the court need only satisfy itself that there is no clear error on the face of the record
24   in order to accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b)
25   advisory committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170
26   F.3d 734, 739 (7th Cir. 1999) (“If no objection or only partial objection is made, the
27   district court judge reviews those unobjected portions for clear error.”); Prior v. Ryan,
28   CV 10-225-TUC-RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for
 1   clear error unobjected-to portions of Report and Recommendation).
 2         The   Court      has   reviewed   Judge    Bruce   G.   Macdonald’s   Report   and
 3   Recommendation, the parties’ briefs, and the record. The Court finds no error in Judge
 4   Bruce G. Macdonald’s Report and Recommendation. Accordingly,
 5         IT IS ORDERED that the Report and Recommendation (Doc. 43) is accepted
 6   and adopted in full.
 7         IT IS FURTHER ORDERED that Juan Carlos Laurean-Lozoya’s Motion to
 8   Dismiss Indictment with Prejudice (Doc. 25) is granted. The indictment in the above-
 9   captioned matter against Defendant Juan Carlos Laurean-Lozoya is hereby dismissed
10   with prejudice.
11         Dated this 13th day of November, 2018.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
